     Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 1 of 13 PageID #:528




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN-KYU KIM,                                 )
                                            )
              Plaintiff,                    )
                                            )       Case No. 17-cv-01300
v.                                          )
                                            )       District Judge Hon. Thomas M. Durkin
THE KOREAN NEWS OF CHICAGO                  )
INC., an Illinois Corporation, ANDREW       )
HUH, individually, SOOK Y. KIM,             )
individually, and ROBERT B. KIM,            )
individually,                               )
                                            )
              Defendants.                   )

              DEFENDANT ANDREW HUH’S MEMORANDUM OF LAW
             IN SUPPORT OF HIS MOTION FOR SUMMARY JUDGMENT

       Defendant, ANDREW HUH (“Huh” or “Defendant”), through his undersigned attorneys,

submits his Memorandum of Law in Support of His Motion for Summary Judgment. In addition,

much of the arguments addressed in the other Defendants’ summary judgment motions are

equally applicable to Andrew Huh to defeat Plaintiff’s claims against him. Andrew Huh hereby

adopts and incorporates all of the arguments in the other Defendants’ summary judgment

motions.

                                  I.      INTRODUCTION

       Plaintiff filed a five count complaint against several Defendants, including Huh, asserting

claims under the Fair Labor Standards Act (“FLSA”) (Counts I and II), Illinois Minimum Wage

Law (“IMWL”) (Counts III and IV), and breach of contract (Count V). Plaintiff asserts two

distinct theories of liability for his FLSA and IMWL claims. First, he alleged that he was an

employee of Huh from April 10, 2014, to August 14, 2014, but was neither paid minimum wage

nor overtime by Huh. Second, he seeks to hold Huh liable under the FLSA and IMWL for his
    Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 2 of 13 PageID #:528




role as an officer and shareholder of Defendant Korean News of Chicago, Inc. (“KNCI”), where

Plaintiff was employed as its President from August 15, 2014 to February 4, 2015. In addition,

Plaintiff claims that Huh breached an oral contract with him that would have given him 30% of

the shares of KNCI. As set forth below, Plaintiff offers nothing beyond his own implausible

conclusions and speculations, and even directly contradicts the allegations of his complaint.

Therefore, because there is no genuine issue of material facts as to any of Plaintiff’s claims

against Huh and he is entitled to judgment as a matter of law, the Court should enter summary

judgment for Huh as to all of Plaintiff’s claims against him.

                  II.      BACKGROUND AND STATEMENT OF FACTS

       In his complaint, Plaintiff alleged that from April 10, 2014, until August 14, 2014,

Plaintiff regularly and customarily at the specific instructions and demand of Huh actually

performed work for him, as well as the other Defendants. (Dkt. 1, Complaint at ¶¶ 9, 75.)

Plaintiff also claimed that between August 15, 2014 to February 4, 2015, he performed work for

KNCI in excess of forty hours per week, but was not paid minimum wage or overtime. (Dkt. 1,

Complaint at ¶¶ 11, 75, 76.) In order to hold Huh individually, jointly and severally liable under

the FLSA and the IMWL when Plaintiff was the President of KNCI, Plaintiff claims that Huh

was an “employer” under the relevant laws. (Dkt. 1, Complaint at ¶ 35.) Further, Plaintiff claims

that Huh breached a purported oral contract with him that would have entitled him to 30% of the

shares of KNCI and that he suffered damages as a result of his purported breach. (Dkt. 1,

Complaint at ¶¶ 116-17.)

       Despite the allegations of his complaint against Huh, Plaintiff now completely contradicts

his claims against Huh. He testified that between April 10, 2014 to August 14, 2014, he did not

have: (i) any kind of employment agreement with Huh (LR 56.1 Facts at ¶ 4); or (ii) any



                                                 2
       Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 3 of 13 PageID #:528




conversations with Huh (LR 56.1 Facts at ¶ 5). Further, Plaintiff confirmed that he had no

communication of any kind, be it telephone, email or letter, that related to the purchase of Korea

Times Chicago. (LR 56.1 Facts at ¶ 6.)

         KNCI purchased the Korea Times Chicago newspaper on August 15, 2014 and began

operating the newspaper on that date. (LR 56.1 Facts at ¶ 7.) On August 15, 2014, Plaintiff

moved to Chicago with his wife from New York to work for KNCI as its President. (Dkt. 1,

Complaint at ¶ 65; LR 56.1 Facts at ¶¶ 9-10.) Plaintiff was the head of, and in charge of, the

newspaper editing and publication department and was responsible for the day-to-day operations

of KNCI. (LR 56.1 Facts at ¶ 10.) In his role and during the entirety of his employment with

KNCI, Plaintiff always managed and supervised the work of at a minimum 2 or more employees.

(LR 56.1 Facts at ¶ 11.) In fact, every person in the editing and publication department, which

numbered around 10 employees, was managed and supervised by Plaintiff. (LR 56.1 Facts at ¶

11.)

         With respect to his employment as President of KNCI from August 15, 2014 to February

4, 2015, Plaintiff testified that Huh was not Plaintiff’s manager, was not his supervisor, did not

have the ability to manage Plaintiff’s work, did not have authority over Plaintiff’s newspaper

editorial work product, did not set Plaintiff’s work hours, and did not fire Plaintiff. (LR 56.1

Facts at ¶ 12, 14, 15, 16, 17). He further testified that he never informed Huh that he was not

paid wages properly (LR 56.1 Facts at ¶ 18).

         At no time during the relevant time period did Huh hire anyone to personally work for

him as an employee. As such, he never employed 4 or more employees. (LR 56.1 Facts at ¶ 19.)

At no time during the relevant time period did Huh engage in any personal business that took

place on an interstate basis. (LR 56.1 Facts at ¶ 20.)



                                                  3
     Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 4 of 13 PageID #:528




                       III.    SUMMARY JUDGMENT STANDARDS

       Summary judgment is appropriate if the pleadings, depositions, answers to interrogatories,

and admissions on file, together with any affidavits “show that there is no genuine issue of

material fact and that the moving party is entitled to judgment as a matter of law.” FRCP 56(c);

Celotex Corp. v. Catrett, 477 U.S. 317, 323-25 (1986); see also Mills v. Health Care Serv. Corp.,

171 F.3d 450, 458 (7th Cir. 1999). A plaintiff opposing summary judgment must present

admissible evidence showing a genuine issue of material fact; a scintilla of evidence, or evidence

that is not significantly probative, is insufficient. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

252 (1986). A plaintiff “cannot rest on [her] own deposition, or self-serving affidavits, to meet

[her] burden of proof,” Gilmour v. Abbott Labs., No. 03-C-9076, 2005 WL 947082, at *6 (N.D.

Ill. Apr. 11, 2005).

                                      IV.     ARGUMENT

A.     Plaintiff’s FLSA Claim Fails Because He Cannot Prove that Huh is Subject to the
       FLSA and He did not have an Employment Agreement with Huh from April 10,
       2014, to August 14, 2014.

       The FLSA requires employers pay their employees a minimum hourly wage, 29 U.S.C. §

206(a), and one and one-half times their hourly wage for every hour worked in excess of forty

hours per workweek. 29 U.S.C. § 207(a)(1). The FLSA defines an “employer” as “any person

acting directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C.

§ 203(d). An “employee” is defined generically as “an individual employed by an employer.” 29

U.S.C. § 203(e)(1). The FLSA defines “employed” to include “to suffer or permit to work.” 29

U.S.C. § 203(g).

       As an initial matter, Plaintiff’s FLSA claim against Huh does not fall within the scope of

that law. In order to be subject to the FLSA’s minimum wage and overtime compensation



                                                 4
   Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 5 of 13 PageID #:528




requirements, Huh must be “engaged in commerce or in the production of goods for

commerce, or is an enterprise engaged in commerce or in the production of goods for commerce

…” 29 U.S.C. §§ 206(a), 207(a)(1). The FLSA defines “commerce” as “trade, commerce,

transportation, transmission, or communication among the several States or between any State

and any place outside thereof.” 29 U.S.C. § 203(b). The FLSA defines “enterprise” as “the

related activities performed (either through unified operation or common control) by any person

or persons for a common business purpose....” 29 U.S.C. § 203(r)(1). An enterprise is “engaged

in commerce” if it (1) “has employees engaged in commerce or in the production of goods for

commerce” or “has employees handling, selling, or otherwise working on goods or materials that

has been moved in or produced for commerce by any person” and (2) realizes an “annual gross

volume of sales made or business done” of at least $500,000. 29 U.S.C. § 203(s)(1)(A).

       Simply put, the FLSA does not apply to Huh. He is an individual who did not engage in

any interstate commerce and he is not an enterprise as that term is defined under the FLSA. (See

LR 56.1 Facts at ¶ 20.) Plaintiff offers absolutely no evidence to support his claim that Huh is

subject to the FLSA.

       Even if Plaintiff can somehow muster evidence to show that Huh engaged in interstate

commerce and hired employees to personally perform work for him, which he denies, there was

no employment relationship between Huh and Plaintiff. The FLSA defines “employ” to mean

“suffer or permit to work.” 29 U.S.C. § 203(g). In Jaworski v. Master Hand Contractors, Inc.,

the court noted that “When deciding whether individuals are ‘employees’ under the FLSA, courts

inquire whether the individuals ‘as a matter of economic reality are dependent upon the business

to which they render service.” No. 09-cv-7255, 2013 WL 1283534, *2-3 (N.D. Ill. Mar. 27, 2013)

citing Labor v. Laurtizen, 835 F.2d 1529, 1534 (7th Circ. 1987). Courts look to the totality of



                                               5
     Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 6 of 13 PageID #:528




circumstances including a six part test. The court in Brown v. Club Assist Road Service U.S., Inc.,

No. 12-cv-5710, 2013 WL 5304100, *5 (N.D. Ill. Sept. 19, 2013), found that whether a worker is

an employee under the FLSA is a legal question.

       Here, Huh did not employ Plaintiff from April 10, 2014, until August 14, 2014. (LR 56.1

Facts at ¶ 4.) Indeed, Plaintiff even admitted that between April 10, 2014 to August 14, 2014, he

did not have: (i) any kind of employment agreement with Huh (LR 56.1 Facts at ¶ 4); or (ii) any

conversations with Huh (LR 56.1 Facts at ¶ 5). Further, Plaintiff confirmed that he had no

communication of any kind, be it telephone, email or letter, that related to the purchase of Korea

Times Chicago. (LR 56.1 Facts at ¶ 6.) Huh confirms each and every one of these admissions by

Plaintiff. As such, by Plaintiff’s very admission there simply is no dispute that there was no

employment relationship between Plaintiff and Huh.

       Therefore, because the FLSA does not apply to Huh and Plaintiff had no employment

relationship with him, Huh is entitled to summary judgment as to Counts I and II of the

complaint as to that portion of Plaintiff’s claim that he was a personal employee of Huh from

April 10, 2014 to August 14, 2014.

B.     Plaintiff’s IMWL Claim Fails Because He Cannot Prove that Huh is Subject to the
       IMWL and He did not have an Employment Agreement with Huh from April 10,
       2014, to August 14, 2014.

       The IMWL defines “employer” to include any individual, but also defines “employee” to

include any “individual permitted to work by an employer in an occupation … but does not

include any individual permitted to work … for an employer employing fewer than 4 employees

…” 820 ILCS 105/3(c), (d)(1); Jaworski, 2013 WL 1283534, *7.




                                                6
     Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 7 of 13 PageID #:528




       Here, Huh did not employ anyone from April 10, 2014 to August 14, 2014, let alone

Plaintiff. (LR 56.1 Facts at ¶ 19.) As such, the IMWL does not apply to Plaintiff because Huh

did not employ 4 or more employees.

       Further, even if the IMWL applies to Huh and Plaintiff, which he denies, because

Plaintiff was not Huh’s employee under the FLSA, he is also not an employee under the IMWL.

The IMWL parallels the FLSA and the same analysis generally applies to both

statutes. See Morgan v. SpeakEasy, LLC, 625 F. Supp. 2d 632, 650 (N.D. Ill. 2007). In fact, the

Illinois Administrative Code specifically states that interpretations of the FLSA should provide

guidance to parties interpreting the IMWL, and it sets forth a six factor test for determining

employee status that essentially parallels the FLSA test. Ill. Admin. Code, Tit. 56, §§ 210.110,

210.120. Because Plaintiff fails to establish that he is an employee under the FLSA, he also fails

to show that he is an employee under the IMWL.

       Therefore, because the IMWL does not apply to Huh and Plaintiff had no employment

relationship with him, Huh is entitled to summary judgment as to Counts III and IV of the

complaint as to that portion of Plaintiff’s claim that he was a personal employee of Huh from

April 10, 2014 to August 14, 2014.

C.     Plaintiff’s FLSA and IMWL Claims Asserting Individual Liability Against Huh
       when Plaintiff was the President of KNCI from August 15, 2014 to February 4, 2015
       Fails as a Matter of Law.

       As part of his FLSA and IMWL claims, Plaintiff also seeks to hold Huh individually,

jointly, and severally liable for his overtime and minimum wage claims against KNCI when he

was the President of KNCI from August 15, 2014 to February 4, 2015. Plaintiff claims that Huh

meets the definition of “employer” under the individual liability theory of the FLSA and IMWL




                                                7
       Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 8 of 13 PageID #:528




because of his status as an officer and shareholder of KNCI. (See Dkt. 1, Pl.’s Complaint at ¶¶ 35,

97.)

         Under the FLSA, an “employer” includes “any person acting directly or indirectly in the

interests of an employer in relation to an employee.” 29 U.S.C. §203(d). The IMWL also

similarly defines an “employer.” Whether a person or entity is an “employer” under the FLSA is

a question of law. Villareal v. El Chile, Inc., 776 F. Supp. 2d 778, 785 (N.D. Ill. 2011). “The

analysis must focus upon the totality of the circumstances, underscoring the economic reality of

the employment relationship. Courts have found that a determination of whether an individual is

liable under the FLSA depends not upon whether the individual controlled every aspect of the

employees’ conduct, but upon whether the individual had control over the alleged FLSA

violation.” Id. at 785. (Internal citations omitted.) “This really is a question of duty: Based upon

their control over decisions causing the violations of the [FLSA], which persons had a duty as a

statutory employer not to violate the Act?” Id., quoting Dole v. Simpson, 784 F. Supp. 538 (S. D.

Ind. 1991).

          To determine whether an individual is an employer, courts consider the “economic reality”

of the workplace, including whether the alleged employer: (1) had the power to hire and fire the

employees; (2) supervised and controlled employee work schedules or conditions of employment;

(3) determined the rate and method of payment; and (4) maintained employment records.

Villareal, 776 F. Supp.2d at 789. “The focus of the economic realities test is on the totality of the

circumstances, rather than on traditional labels and roles, and, to that end, no single factor is

dispositive.” Id. at 789.

          In Alvarez v. Downtown Food Enterprises, Inc., 10-cv-4509, 2010WL5158122, (N.D. Ill.

2010), the court addressed whether an individual employee qualified as an “employer” under the



                                                 8
   Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 9 of 13 PageID #:528




FLSA and the IMWL. The employee at issue, Zaimi, was the secretary and a minority

shareholder of the defendant employer. Id at *1. During the first two months of the plaintiff’s

employment, Zaimi was a part-time employee, with no ability to hire or fire employees, to “cut

checks,” or keep records. With respect to this period, the court found that there was “no evidence

that Zaimi oversaw the day-to-day operations of [the employer] or exerted any control over

[plaintiff] during his employment …” Id. at 2. Further, the court found that mere stock ownership

and officer status alone was insufficient to fall within the “employer” definition. Id. Therefore,

the court held that Zaimi was not an “employer” and granted summary judgment in favor of

Zaimi.

         Similarly, in Wilke v. Salamone, 404 F. Supp. 2d 1040 (N.D. Ill. 2005), claims under the

FLSA and the IMWL were asserted against the owner and president of the defendant employer

in his individual capacity. Although the defendant was the owner and an officer of the company,

the court found that he was not an “employer” under the relevant statutes as it was the

company’s site superintendents who had the authority to hire and fire employees and the

defendant played no role in the decision to demand that the plaintiffs work “on their own time”

or to subsequently terminate the employees. Id. at 1051. The court further found that the

defendant’s weekly visits to the work site, daily phone conversations with his office manager and

stamped signature on the plaintiffs’ final paychecks was not sufficient evidence of involvement

in the terminations to defeat a summary judgment motion. Id.

         At the outset, the other Defendants have filed summary judgment motions showing that

as President of KNCI, Plaintiff was exempt from the overtime and minimum wage provisions of

the FLSA and IMWL. As such, if this Court finds that Plaintiff was exempt from the overtime




                                                9
     Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 10 of 13 PageID #:528




and minimum wage provisions of the FLSA and IMWL during his employment as President of

KNCI, then the Court must also enter summary judgment in Huh’s favor.

        Huh, however, has other defenses to Plaintiff’s individual liability claim under Plaintiff’s

FLSA/IMWL claims. Plaintiff admitted that he was the president of KNCI and that Huh was not

Plaintiff’s manager, was not his supervisor, and did not have the ability to manage Plaintiff’s

work. (LR 56.1 Facts at ¶¶ 9, 12.) In addition, Plaintiff admitted that Huh did not have authority

over Plaintiff’s newspaper editorial work product at KNCI which was overseen by Plaintiff, did

not set Plaintiff’s work hours, did not supervise Plaintiff’s work, and did not fire Plaintiff. (LR

56.1 Facts at ¶ 12, 14, 15, 16, 17.) Further, Plaintiff never informed Huh that he was not paid

wages properly. (LR 56.1 Facts at ¶ 18.)

        As such, Huh does not qualify as an “employer” under the FLSA and the IMWL and

Huh, as a shareholder, does not entitle Plaintiff to hold him individually liable for his overtime

and minimum wage claims against KNCI. Because Huh has none of the indicia of being an

“employer” under either the FLSA or the IMWL, individual liability cannot be imposed on him,

and he is entitled to summary judgment in his favor as to Counts I through IV of the complaint.

IV.     Plaintiff’s Oral Contract Claim Fails Because He Cannot Prove that He Entered
        into an Oral Contract with Huh for 30% of the Shares of KNCI.

        In Count V, Plaintiff claims that Huh breached an oral contract with him to give him 30%

of    the   shares   of   KNCI.   To state a claim for   breach   of   an oral contract in   Illinois,

a plaintiff must establish: (1) an offer and acceptance; (2) consideration; (3) the terms of

the contract; (4) plaintiff’s performance of all required contractual conditions; (5) defendant’s

breach of the terms of the contract; and (6) damages resulting from the breach. Penzell v.

Taylor, 579 N.E.2d 956, 961 (Ill. App. Ct. 1991). For an enforceable contract to exist, the parties

must have entered into an agreement which is sufficiently definite and certain so that the terms

                                                10
   Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 11 of 13 PageID #:528




are either determined or may be implied. Magid Mfg. Co., Inc. v. U.S.D. Corp., 654 F. Supp.

325, 332 (N.D. Ill. 1987). When the material terms and conditions are not ascertainable no

enforceable contract is created. Id.

       Here, Plaintiff claims that the purported oral promise to give him 30% of the shares of

KNCI occurred prior to August 15, 2014, when KNCI purchased Korea Times Chicago. See,

generally, Dkt. 1, Pl.’s Complaint at Count V. Plaintiff, however, admitted that he never had any

conversations with Huh (LR 56.1 Facts at ¶ 5) and that he had no communication of any kind, be

it telephone, email or letter, that related to the purchase of Korea Times Chicago. (LR 56.1 Facts

at ¶ 6.) Further, Plaintiff admitted that Huh never offered to give Plaintiff any shares of KNCI.

(LR 56.1 Facts at ¶ 8.) It is axiomatic that some form of communications must have taken place

in order for there to be an offer and acceptance, consideration, and agreement that is sufficiently

definite and certain so as to ascertain the material terms of an oral contract.

       Because Plaintiff essentially admitted that he has no claim for oral contract against Huh,

he is entitled to summary judgment as a matter of law.

                                       V.     CONCLUSION

       Accordingly, Defendant, Andrew Huh, respectfully requests that summary judgment be

entered in his favor on all of Plaintiff’s claims against him.

                                               Respectfully submitted,

                                               ANDREW HUH

                                               By: /s/ Peter C. Kim

                                               Peter C. Kim
                                               Kearney Kilens
                                               Victoria E. Vanderschaaf
                                               LITCHFIELD CAVO LLP
                                               303 W. Madison St., Suite 300
                                               Chicago, Illinois 60606

                                                 11
Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 12 of 13 PageID #:528




                                   Tel: (312) 781-6601
                                   KimP@LitchfieldCavo.com




                                     12
   Case: 1:17-cv-01300 Document #: 87 Filed: 06/24/19 Page 13 of 13 PageID #:528




                                 CERTIFICATE OF SERVICE

       I certify that on June 24, 2019, I electronically filed the foregoing document with the Clerk

of the United States District Court for the Northern District of Illinois by using the CM/ECF

system, which will send a notice of electronic filing to the attorneys of record.


                                              /s/ Peter C. Kim

                                              Peter C. Kim
                                              LITCHFIELD CAVO LLP
                                              303 W. Madison St., Suite 300
                                              Chicago, Illinois 60606
                                              Tel: (312) 781-6601
                                              KimP@LitchfieldCavo.com




                                                 13
